EXHIBIT 10.4

ALCOA CORPORATION

AMENDED AND RESTATED CHANGE IN CONTROL

SEVERANCE PLAN

The Company hereby adopts, as of July 31, 2017, an amendment and restatement of
the Alcoa Corporation Change in Control Severance Plan that originally became
effective on November 1, 2016 and was subsequently amended on December 1, 2016
(“the Plan”). This Plan is intended to be a severance pay plan governed by Title
I of the Employee Retirement Income Security Act of 1974, as amended, and has
been adopted primarily for the purpose of providing benefits for a select group
of management or highly compensated employees. All benefits under the Plan will
be paid solely from the general assets of the Company. All capitalized terms
used herein are defined in Section 1 hereof.

Section 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

1.2 “Applicable Multiplier” shall mean three (3) for a Tier I Employee and two
(2) for a Tier II Employee; provided, however, that, with respect to an Eligible
Employee who incurs a Severance during the Pre-Retirement Age Period, such
multiplier shall be equal to (x) the number of full and partial months remaining
until such Eligible Employee attains Mandatory Retirement Age, (y) divided by
twelve.

1.3 “Applicable Period” shall mean a specified period immediately following an
Eligible Employee’s Severance Date which shall be thirty six (36) months for a
Tier I Employee and twenty-four (24) months for a Tier II Employee; provided,
however, that, with respect to an Eligible Employee who incurs a Severance
during the Pre-Retirement Age Period, the Applicable Period shall mean the
period remaining until such Eligible Employee attains Mandatory Retirement Age.

1.4 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

1.5 “Board” means the Board of Directors of the Company.

1.6 “Cause” means: (i) the willful and continued failure by the Eligible
Employee to substantially perform the Eligible Employee’s duties with the
Employer that has not been cured within thirty (30) days after a written demand
for substantial performance is delivered to the Eligible Employee by the Board,
which demand specifically identifies the manner in which the Board believes that
the Eligible Employee has not substantially performed the Eligible Employee’s
duties, or (ii) the willful engaging by the Eligible Employee in conduct which
is demonstrably and materially injurious to the Company, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on the Eligible Employee’s part shall be deemed “willful”
unless done, or omitted to be done, by the Eligible Employee not in good faith
and without reasonable belief that the Eligible Employee’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists and the Board finding to that
effect is adopted by the affirmative vote of not less than three quarters
(3/4) of the entire membership of the Board (after reasonable notice to the
Eligible Employee and an opportunity for the Eligible Employee, together with
the Eligible Employee’s counsel, to be heard by the Board).

1.7 “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:



--------------------------------------------------------------------------------

(a)    any one person or more than one person acting as a group (a “Person”)
acquires, whether by purchase in the market, tender offer, reorganization,
merger, statutory share exchange or consolidation, other similar transaction
involving the Company or any of its subsidiaries or otherwise (a “Transaction”),
common stock of the Company possessing 30% or more of the total voting power of
the stock of the Company unless (A) all or substantially all of the individuals
and entities that were the beneficial owners of the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or the
combined voting power of the then outstanding voting securities of the Company
(the “Outstanding Company Voting Securities”) immediately prior to such
Transaction own, directly or indirectly, 50% or more of the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Transaction (including, without limitation, an entity that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Transaction of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, and (B) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Transaction were members of the board of directors of
the Company at the time of the Transaction (which in the case of a market
purchase shall be the date 30% ownership was first acquired, in the case of a
tender offer, when at least 30% of the Company’s shares were tendered, and in
other events upon the execution of the initial agreement or of the action of the
Board providing for such Transaction); and provided, further, that, for purposes
of this paragraph, the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate;

(b)    a majority of the members of the Board is replaced during any 12-month
period by (i) directors whose appointment or election is not endorsed by a
majority of the Board before the date of such appointment or election and/or
(ii) whose appointment or election is in connection with an election contest or
through use of proxy access procedures included in the Company’s organizational
documents;

(c)     any Person acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such Person) assets of the Company
that have a total gross fair market value of more than 40% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions; or

(d)     the consummation of a complete liquidation or dissolution of the
Company.

Further, and for the avoidance of doubt, a transaction will not constitute a
Change in Control if its sole purpose is to (i) change the jurisdiction of the
Company’s incorporation, or (ii) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

Provided, however, solely with respect to any Severance Pay that the Committee
determines to be subject to Section 409A of the Code (and not excepted
therefrom), and a Change in Control is a distribution event for purposes of such
Severance Pay, the foregoing definition of Change in Control shall be
interpreted, administered, limited and construed in a manner necessary to ensure
that the occurrence of any such event shall result in a Change in Control only
if such event qualifies as a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation, as applicable, within the meaning of Treasury Regulation
Section 1.409A-3(i)(5) or Section 162(m) of the Code, as applicable.

 

2



--------------------------------------------------------------------------------

1.8 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.9 “Committee” means the Compensation Committee of the Board.

1.10 “Company” means Alcoa Corporation, a Delaware corporation, or any
successors thereto.

1.11 “DB Pension Plan” means any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company or any of its Affiliates and any
other defined benefit plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined benefit retirement benefits.

1.12 “DC Pension Plan” means any tax-qualified, supplemental or excess defined
contribution plan maintained by the Company or any of its Affiliates and any
other defined contribution plan or agreement entered into between the Eligible
Employee and the Company or any of its Affiliates which is designed to provide
the Eligible Employee with supplemental defined contribution retirement
benefits.

1.13 “Eligible Employee” means any Tier I or Tier II Employee. An Eligible
Employee becomes a “Severed Employee” once he or she incurs a Severance.

1.14 “Employer” means the Company or any of its subsidiaries which is an
employer of the Eligible Employee.

1.15 “Entity” means any individual, entity, person (within the meaning of
Section 3(a)(9) of the Exchange Act) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than (i) an employee
plan of the Company or any of its Affiliates, (ii) any Affiliate of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by
shareholders of the Company in substantially the same proportions as their
ownership of the Company.

1.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

1.17 “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.

1.18 “Good Reason” in respect of an Eligible Employee means the occurrence, in
connection with a Change in Control, of:

(a) the assignment to the Eligible Employee of any duties inconsistent with the
Eligible Employee’s employment status with the Employer immediately prior to the
Change in Control or a substantial adverse alteration in the nature or status of
the Eligible Employee’s responsibilities from those in effect immediately prior
to the Change in Control, including, but not limited to, (x) with respect to a
Tier I Employee who held the office of Chief Executive Officer of the Company
immediately prior to the Change in Control, the Eligible Employee’s ceasing to
hold the office as the sole chief executive officer of the Company (or its
parent or successor) and to function in that capacity, reporting directly to the
board of directors of a public company, and (y) with respect to any other Tier I
Employee or a Tier II Employee, the Eligible Employee’s ceasing to report
directly to at least the same level officer of a public company as that to which
he or she reported prior to the Change in Control;

(b) a reduction by the Company in the Eligible Employee’s total compensation and
benefits in the aggregate from that in effect immediately prior to the Change in
Control. Total compensation and benefits includes, but is not limited to
(1) annual base salary, annual variable compensation opportunity (taking into
account applicable performance criteria and the target bonus amount of annual
variable compensation); (2) long term stock-based and cash incentive opportunity
(taking into account applicable performance criteria and the target stock-based
compensation amount);

 

3



--------------------------------------------------------------------------------

and (3) benefits and perquisites under pension, savings, life insurance,
medical, health, disability, accident and material fringe benefit plans of the
Company or its subsidiaries or Affiliates in which the Eligible Employee was
participating immediately before the Change in Control;

(c) the relocation of the Eligible Employee’s principal place of employment to a
location more than fifty (50) miles from the Eligible Employee’s principal place
of employment immediately prior to the Change in Control; or

(d) the failure by the Employer to pay to the Eligible Employee any portion of
the Eligible Employee’s compensation, within fourteen (14) days of the date such
compensation is due.

The Eligible Employee’s right to terminate the Eligible Employee’s employment
for Good Reason shall not be affected by the Eligible Employee’s incapacity due
to physical or mental illness. The Eligible Employee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder. For purposes of any
determination regarding the existence of Good Reason, any good faith
determination by the Eligible Employee that Good Reason exists shall be
conclusive.

1.19 “Mandatory Retirement Age” means, solely for purposes of this Plan, age 75.

1.20 “Notice of Termination” shall have the meaning set forth in Section 3.6.

1.22 “Pre-Retirement Age Period” means the period immediately preceding an
Eligible Employee’s Mandatory Retirement Age, which shall be three (3) years for
a Tier I Employee and two (2) years for a Tier II Employee.

1.23 A “Separation from Service” means (i) an Eligible Employee ceases to
provide any services to the Company in any capacity (whether as an employee or
an independent contractor), other than bona fide services at a level that does
not exceed more than fifty (50) percent of the average level of bona fide
services (whether as an employee or an independent contractor) performed by the
Eligible Employee over the preceding thirty-six (36) month period (or the full
period of services to the Company if the Eligible Employee has been providing
services to the Company for less than thirty-six (36) months), and (ii) the
Company and the Eligible Employee reasonably anticipate that such cessation will
be permanent. An Eligible Employee’s Separation from Service will be determined
in accordance with Section 409A of the Code and Treasury Regulation
Section 1.409A-1(h).

1.24 “Severance” means an Eligible Employee’s Separation from Service on or
within two years immediately following the date of the Change in Control, (x) by
the Employer other than for Cause, or (y) by the Eligible Employee for Good
Reason. In addition, for purposes of this Plan, the Eligible Employee shall be
deemed to have incurred a Severance, if (i) the Eligible Employee’s Separation
from Service occurs because his employment is terminated by the Employer without
Cause prior to a Change in Control (whether or not a Change in Control ever
occurs) and such termination was at the request or direction of an Entity who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control or (ii) the Eligible Employee’s Separation from
Service occurs because he or she terminates his or her employment for Good
Reason prior to a Change in Control (whether or not a Change in Control ever
occurs) and the circumstance or event which constitutes Good Reason occurs at
the request or direction of such Entity. For purposes of any determination
regarding the applicability of the immediately preceding sentence, any position
taken by the Eligible Employee shall be presumed to be correct unless the
Company establishes to the Board by clear and convincing evidence that such
position is not correct. An Eligible Employee will not be considered to have
incurred a Severance if his or her employment is discontinued by reason of the
Eligible Employee’s death or a

 

4



--------------------------------------------------------------------------------

physical or mental condition causing such Eligible Employee’s inability to
substantially perform his or her duties with the Company, including, without
limitation, such condition entitling him or her to benefits under any sick pay
or disability income policy or program of the Company.

1.25 “Severance Date” means the date on which an Eligible Employee’s Severance
takes place.

1.26 “Severance Pay” means the payment determined pursuant to Section 2.1(a)
hereof.

1.27 “Tier I Employee” means the Chief Executive Officer, the Chief Financial
Officer and the General Counsel of the Company.

1.28 “Tier II Employee” means any corporate officer (other than an assistant
officer) of the Company as the Committee determines, which employee is not a
Tier I Employee.

Section 2. BENEFITS.

2.1 Severance Payments and Benefits. Each Eligible Employee who incurs a
Severance shall be entitled, subject to Section 2.4, to receive the following
payments and benefits from the Company.

(a) Severance Pay equal to the product of (i) the sum of (x) the Severed
Employee’s annual base salary, and (y) his or her target annual variable
compensation with respect to the year in which the Change in Control occurs;
provided, however, that in the event of an Eligible Employee’s Severance prior
to a Change in Control, the variable compensation component of the Severance Pay
due under this Section 2.1(a) will be based on his or her target annual variable
compensation with respect to the year prior to the year in which the Eligible
Employee’s Severance Date occurs; and (ii) the Applicable Multiplier. For
purposes of this Section 2.1(a), annual base salary shall be the higher of
(i) base monthly salary in the calendar month immediately preceding a Change in
Control or (ii) base monthly salary in the calendar month immediately preceding
the Severed Employee’s Severance Date (in either case without regard to any
reductions therein which constitute Good Reason) multiplied by twelve.

(b) A lump sum payment equal to a pro-rated amount of the Eligible Employee’s
target annual variable compensation with respect to the year in which the Change
in Control occurs; provided, however, that in the event of an Eligible
Employee’s Severance prior to a Change in Control, the pro-rated variable
compensation component of the Severance Pay due under this Section 2.1(b) will
be based on the amount of annual variable compensation paid to the Eligible
Employee under the Company’s Incentive Compensation Plan(s) for the fiscal year
prior to the year in which the Eligible Employee’s Severance Date occurs; in
either case, the payment due under this Section 2.1(b) will be pro-rated to
reflect the number of days worked by the Eligible Employee in the fiscal year of
Severance prior to such Severance Date.

(c) During the Applicable Period, or until the earlier commencement of
employment by the Severed Employee with an employer providing benefits, the
Company shall arrange to provide the Severed Employee and anyone entitled to
claim through the Severed Employee life, accident and health (including medical,
behavioral, prescription drug, dental and vision) benefits substantially similar
to those provided to the Severed Employee and anyone entitled to claim through
the Severed Employee immediately prior to Employee’s Severance Date or, if more
favorable to the Severed Employee, those provided to the Severed Employee and
those entitled to claim through the Severed Employee immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, at no
greater after tax cost to the Severed Employee than the after tax cost to the
Severed Employee immediately prior to such Severance Date or occurrence.

(d) In addition to the retirement benefits to which the Severed Employee is
entitled under each DC Pension Plan or any successor plan thereto, the Company
shall pay the Severed Employee a lump sum

 

5



--------------------------------------------------------------------------------

amount, in cash, equal to the product of (i) the value of contributions or
allocations actually made by the Company to all DC Pension Plans, on behalf of
the Severed Employee, with respect to the calendar year immediately preceding
the year in which the Change in Control occurs (but assuming such contributions
and allocations had been based on the annualized base salary plus target annual
variable compensation as determined in Section 2.1(a)) and (ii) the Applicable
Multiplier. Such contributions or allocations shall specifically not include any
employee deferrals or contributions, or any earnings.

(e) In addition to the retirement benefits to which the Severed Employee is
entitled under each DB Pension Plan or any successor plan thereto, the Company
shall pay the Severed Employee a lump sum amount, in cash, equal to the excess
of the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined in
accordance with each of the DB Pension Plan’s normal form of payment, commencing
at the date (but in no event earlier than the end of the Applicable Period) as
of which the actuarial equivalent of such form of payment is greatest) which the
Severed Employee would have accrued and vested in under the terms of all DB
Pension Plans determined:

(i) without regard to any amendment to any DB Pension Plan made subsequent to a
Change in Control and on or prior to the date of the Severed Employee’s
Severance Date, which amendment adversely affects in any manner the computation
of retirement benefits thereunder, and

(ii) as if the Severed Employee had accumulated (after the Severed Employee’s
Severance Date) a number of additional months of age and service credit
thereunder as if the Severed Employee had remained employed by the Company
during the Applicable Period (for all such purposes of determining pension
benefits and eligibility for such benefits including all applicable retirement
subsidies), and

(iii) as if the Severed Employee had been credited under each DB Pension Plan
compensation for each full calendar month during the Applicable Period following
the calendar month of the Severed Employee’s Severance Date equal to the Severed
Employee’s annualized base salary plus target annual variable compensation as
determined in Section 2.1(a) divided by twelve over the actuarial equivalent of
the aggregate retirement pension (taking into account any early retirement
subsidies associated therewith and determined in accordance with each of the DB
Pension Plan’s normal form of payment commencing at the date (but in no event
earlier than the Severed Employee’s Severance Date) as of which the actuarial
equivalent of such form of payment is greatest) which the Severed Employee had
accrued and vested in pursuant to the provisions of the DB Pension Plans as of
the Severed Employee’s Severance Date.

For purposes of this Section 2.1(e), “actuarial equivalent” shall be determined
based upon the Severed Employee’s age as of the Severed Employee’s Severance
Date using the same assumptions utilized under the Pension Plan for Certain
Salaried Employees of Alcoa USA Corp., Section 8.3(d)(ii) or the successor to
such provision (without regard to applicable dollar limitations) immediately
prior to the Severed Employee’s Severance Date or, if more favorable to the
Severed Employee, immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.

(f) If the Severed Employee would have become entitled to benefits under the
Company’s post-retirement health care or life insurance plans, as in effect
immediately prior to the Severed Employee’s Severance Date or, if more favorable
to the Severed Employee, as in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, had the Severed Employee’s
employment terminated at any time during the Applicable Period, the Company
shall provide such post-retirement health care or life insurance benefits to the
Severed Employee and the Severed Employee’s dependents commencing on the later
of (i) the date on which such coverage would have first become available and
(ii) the date on which benefits described in 2.1(c) terminate and ending upon
the death of the Eligible Employee. Any such benefit, which is dependent on
service or compensation shall be determined as if the Severed Employee had
accumulated (after the Severed Employee’s Severance Date)

 

6



--------------------------------------------------------------------------------

a number of additional months of age and service credit thereunder as if the
Severed Employee had remained employed by the Company up to the foregoing
commencement date, and as if the Severed Employee had been credited with
compensation for each full calendar month following the calendar month of the
Severed Employee’s Severance Date up to the foregoing commencement date equal to
the Severed Employee’s annualized based salary as determined in Section 2.1(a)
divided by twelve plus the Severed Employee’s target annual variable
compensation as determined in Section 2.1(a) divided by twelve. Except for the
additional service and compensation during the Applicable Period, nothing herein
is intended to provide the Severed Employee with benefits, which exceed the
benefits provided to other participants in said post-retirement health care or
life insurance plans, as in effect from time to time.

(g) The Company shall provide the Severed Employee with reasonable outplacement
services suitable to the Severed Employee’s position for a period of six
(6) months or, if earlier, until the first acceptance by the Severed Employee of
an offer of employment.

The amounts described in Sections 2.1(a), (b), (d) and (e) shall be paid to the
Eligible Employee in a cash lump sum as soon as practicable after the Severance
Date but in no event later than 60 days after the Severance Date; provided, that
if the Severed Employee is, as of the Severance Date, a “specified employee”
within the meaning of Section 409A of the Code as determined in accordance with
the methodology duly adopted by the Company as in effect on the Severance Date,
then such amounts shall instead be paid on the first business day following the
date that is six months after the Severance Date (or if sooner, upon the death
of the Severed Employee), with interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code, from the first business day after the
Severance Date through the date of payment.

In order to comply with Section 409A of the Code, the following shall apply to
health care benefits provided pursuant to Sections 2.1(c) and (f), the costs of
which are not fully paid by the Severed Employee (the “Health Benefits”). Any
and all reimbursements of eligible expenses made pursuant to the Health Benefits
shall be made no later than the end of the calendar year next following the
calendar year in which the expenses were incurred. The amount of expenses that
are eligible for reimbursement or of in-kind benefits that are provided pursuant
to the Health Benefits in any given calendar year shall not affect the expenses
that are eligible for reimbursement or benefits to be provided pursuant to the
Health Benefits in any other calendar year, except as specifically permitted by
Treasury Regulation Section 1.409A-3(i)(iv)(B). The Severed Employee’s right to
the Health Benefits may not be liquidated or exchanged for any other benefit.

2.2 Excise Tax.

(a) In the event that the benefits provided for in this Plan (together with any
other benefits or amounts) otherwise constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 2.2 be
subject to the Excise Tax, then the Eligible Employee’s benefits under this Plan
shall be either: (i) delivered in full, or (ii) delivered as to such lesser
extent as would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by the Eligible Employee on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or a portion of such benefits may
be subject to the Excise Tax. In the event of a reduction of benefits hereunder,
the Accounting Firm (as defined below) shall determine which benefits shall be
reduced so as to achieve the objective set forth in the preceding sentence. In
no event shall the foregoing be interpreted or administered so as to result in
an acceleration of payment or further deferral of payment of any amounts
(whether under this Plan or any other arrangement) in violation of Section 409A
of the Code.

(b) Unless the Company and the Eligible Employee otherwise agree in writing, all
determinations required to be made under this Section 2.2, including the manner
and amount of any

 

7



--------------------------------------------------------------------------------

reduction in the Eligible Employee’s benefits under this Plan, and the
assumptions to be utilized in arriving at such determinations, shall be promptly
determined and reported in writing to the Company and the Eligible Employee by
the Company’s independent public accounting firm or other independent advisor
selected by the Company that is not serving as the accounting firm or auditor
for the individual, entity or group effecting the Change in Control (the
“Accounting Firm”), and all such computations and determinations shall be
conclusive and binding upon the Eligible Employee and the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. For
purposes of making the calculations required by this Section 2.2, the Accounting
Firm may make reasonable assumptions and approximations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Eligible
Employee shall furnish to the Accounting Firm such information and documents as
the Accounting Firm may reasonably request to make a determination under this
Section 2.2.

2.3 Legal Fees. The Company shall pay to the Eligible Employee all legal fees
and expenses incurred by the Eligible Employee in disputing in good faith any
issue hereunder or in seeking in good faith to obtain or enforce any benefit or
right provided by this Plan; provided, that the payment of legal fees hereunder
by the Company shall not be required if the Eligible Employee pursues such
dispute in a manner inconsistent with the provisions of Sections 3.4 and 3.5
hereof; and provided further, that, the Eligible Employee shall be required to
repay any such amounts to the Company to the extent that an arbitrator issues a
final, unappealable order setting forth a determination that the position taken
by the Eligible Employee was frivolous or advanced in bad faith. The Company
shall pay to the Eligible Employee all legal fees and expenses incurred in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within fourteen (14) business days after
delivery of the Eligible Employee’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require. In order to comply with Section 409A of the Code, in no event shall the
payments by the Company under this Section 2.3 be made later than the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, provided, that the Eligible Employee shall have submitted an
invoice for such fees and expenses at least fourteen (14) business days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred. The amount of such legal fees and expenses that the
Company is obligated to pay in any given calendar year shall not affect the
legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Eligible Employee’s right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit.

2.4 Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Severed Employee hereunder any federal, state or local withholding
or other taxes or charges (or foreign equivalents of such taxes or charges)
which it is from time to time required to withhold.

2.5 Status of Plan Payments. Neither Severance Pay nor any payment made pursuant
to Section 2.1(b), (d) or (e) hereof shall constitute “compensation” (or similar
term) under the Company’s and its Affiliates’ employee benefit plans, including
any DB Pension Plan or DC Pension Plan.

2.6 Mitigation; Setoff. The Severed Employee is not required to seek other
employment or attempt in any way to reduce any amounts payable to him or her
under the Plan. Further, except as specifically provided in Section 2.1(c), no
payment or benefit provided for in this Plan shall be reduced by any
compensation earned by the Severed Employee as a result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Severed Employee to the Company or its Affiliates, or otherwise.

Section 3. PLAN ADMINISTRATION; CLAIMS PROCEDURES.

3.1 The Committee shall administer the Plan and may interpret and construe the
terms of the Plan, prescribe, amend and rescind rules and regulations under the
Plan and make all other determinations

 

8



--------------------------------------------------------------------------------

necessary or advisable for the administration of the Plan, subject to all of the
provisions of the Plan, including, without limitation, Section 3.4. Any
determination by the Committee shall be final and binding with respect to the
subject matter thereof on all Eligible Employees.

3.2 The Committee may delegate any of its duties hereunder to such person or
persons from time to time as it may designate.

3.3 The Committee is empowered, on behalf of the Plan, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under the Plan. The functions of any
such persons engaged by the Committee shall be limited to the specified services
and duties for which they are engaged, and such persons shall have no other
duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or discretionary control respecting the
management of the Plan. All reasonable expenses thereof shall be borne by the
Company.

3.4 In the event of a claim by a Severed Employee, such Severed Employee shall
present the reason for his or her claim, dispute or controversy in writing to
the Committee. The Committee shall, within sixty (60) days after receipt of such
written claim, dispute or controversy, send a written notification to the
Severed Employee as to its disposition. In the event the claim, dispute or
controversy is wholly or partially denied, such written notification shall
(i) state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based,
(iii) provide a description of any additional material or information necessary
for the Severed Employee to perfect the claim, dispute or controversy and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Severed Employee may appeal the denial of his or her
claim, dispute or controversy. In the event a Severed Employee wishes to appeal
the denial of his or her claim, dispute or controversy he or she may request a
review of such denial by making application in writing to the Committee within
sixty (60) days after receipt of such denial. Such Severed Employee (or his or
her duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, dispute or
controversy and submit in writing, issues and comments in support of his or her
position. Within sixty (60) days after receipt of a written appeal (unless
special circumstances require an extension of time, but in no event more than
one hundred twenty (120) days after such receipt), the Committee shall notify
the Severed Employee of the final decision. The final decision shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based. Notwithstanding the
foregoing, any claim, dispute or controversy regarding whether an Eligible
Employee was terminated for Cause shall be submitted to the Board in accordance
with Section 1.6, and upon the mutual agreement of the Severed Employee and the
Committee, any claim, dispute or controversy that has been submitted by the
Severed Employee in writing to the Committee may be submitted directly to
arbitration in accordance with Section 3.5.

3.5 Any unresolved claim, dispute or controversy arising under or in connection
with the Plan, and which is not resolved in accordance with Section 3.4, shall
be settled exclusively by arbitration in New York City or at any other mutually
agreed upon location. All claims, disputes and controversies shall be submitted
to the CPR Institute for Dispute Resolution (“CPR”) in accordance with the CPR’s
rules then in effect; provided, however, that the evidentiary standards set
forth in this Agreement shall apply. The claim, dispute or controversy shall be
heard and decided by three arbitrators selected from CPR’s employment panel. The
arbitrator’s decision shall be final and binding on all parties. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

3.6 Any purported termination of an Eligible Employee’s employment shall be
communicated by written Notice of Termination from one party hereto to the other
party in accordance with Section 5.7. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the

 

9



--------------------------------------------------------------------------------

specific termination provision in this Plan relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Eligible Employee’s employment under the provision so
indicated, and shall specify the Severance Date (which, in the case of a
termination by the Company, shall not be less than thirty (30) days and, in the
case of a termination by the Eligible Employee, shall not be less than fifteen
(15) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given). The Company and the Eligible Employee shall take all
steps necessary (including with regard to any post-termination services by the
Eligible Employee) to ensure that any termination described in this Section 3.6
constitutes a Separation from Service occurring on the Severance Date.

Section 4. PLAN MODIFICATION OR TERMINATION.

The Plan may be amended or terminated by the Board at any time; provided,
however, that the Committee may make amendments to the Plan (i) that are
required by law, (ii) that will have minimal effect upon the Company’s cost of
providing benefits, or (iii) that do not change or alter the character and
intent of the Plan; and further provided that the Plan may not be terminated, or
amended in any manner that adversely affects any Eligible Employee, (A) within
two years immediately following a Change in Control, or (B) within one year
prior to a Change in Control.

Section 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner; no attempted assignment or transfer thereof shall be effective; and no
right or interest of any Eligible Employee under the Plan shall be liable for,
or subject to, any obligation or liability of such Eligible Employee. When a
payment is due under this Plan to an Eligible Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

Nothing herein is intended to affect an employee’s rights under any unemployment
law or severance contract or plan.

5.2 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company or any Affiliate, and all Eligible
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

5.3 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.4 This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including each
Eligible Employee, present and future, and any successor to the Company. If an
Eligible Employee shall die while any amount would still be payable to such
Eligible Employee hereunder if the Eligible Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the executor, personal representative or
administrators of the Eligible Employee’s estate.

5.5 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

 

10



--------------------------------------------------------------------------------

5.6 The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

5.7 Any notice or other communication required or permitted pursuant to the
terms hereof shall have been duly given when delivered or mailed by United
States Mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

5.8 This Plan shall be construed and enforced according to the laws of the state
of Delaware to the extent not preempted by federal law, which shall otherwise
control.

 

11